NATIONWIDE VARIABLE INSURANCE TRUST NVIT Money Market Fund Supplement dated September 11, 2015 to the Summary Prospectus dated April 30, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. NVIT Money Market Fund Effective October 14, 2016, the NVIT Money Market Fund will operate as a “Government Money Market Fund,” as defined in Rule 2a-7(a)(16) under the Investment Company Act of 1940, as amended. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
